Matter of Bloomberg v Liu (2015 NY Slip Op 08052)





Matter of Bloomberg v Liu


2015 NY Slip Op 08052


Decided on November 5, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 5, 2015

Sweeny, J.P., Acosta, Richter, Manzanet-Daniels, JJ.


16034 401122/13 156382/13

[*1] In re Michael R. Bloomberg, etc., Petitioners,
vJohn C. Liu, etc., Respondent. 
Neighborhood in the Nineties, Inc., Plaintiff-Appellant,
 -against-vThe City of New York, et al., Defendants-Respondents.


Tane Waterman & Wurtzel, P.C., New York (Stewart Wurtzel of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Ronald E. Sternberg of counsel), for respondents.

Order, Supreme Court, New York County (Margaret A. Chan, J.), entered on or about March 28, 2014, which granted the petition under Index No. 401122/13 to compel respondent to register the long-term contract between petitioner Department of Homeless Services (DHS) and defendant Aguila, Inc. (in Index No. 156382/13) for the Freedom House shelter at 316 and 330 West 95th Street in Manhattan, and granted defendants' motion under Index
No. 156382/13 to dismiss the complaint, unanimously affirmed, without costs.
In siting Freedom House, DHS met its obligation to perform a "meaningful analysis" of the Fair Share Criteria, i.e., the burdens and benefits associated with the facility with due regard for its social and economic impacts on the surrounding area (see Tribeca Community Assn. v New York City Dept. of Sanitation, 83 AD3d 513, 515 [1st Dept 2011]; New York City Charter § 203; 62 RCNY Appendix A, "Criteria for the Location of City Facilities"]). DHS substantially tracked the Fair Share Criteria and set forth its findings in a detailed 10-page Fair Share Analysis, which concluded, inter alia, that Freedom House would neither cause an "[u]ndue concentration . . . of facilities providing similar services or serving a similar population" nor have "a significant cumulative negative impact on neighborhood character" (62 RCNY Appendix A, art 6, §§ 6.51; 6.53[a]). On this record, we find no reason to interfere with the City's siting decision.
We have considered plaintiff's various contentions as to the inadequacy of DHS's fair share analysis and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 5, 2015
CLERK